DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1, 5, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claimed methods of claim 1 and claim 5, the non-transitory computer readable 
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea falling within the mental processes group enumerated groupings of abstract ideas set forth in the 2019 PEG. Examiner is of the position that claims 1, 5, 16 and 19 are directed towards the judicial exception of an abstract idea, and specifically the abstract idea grouping of a mental process in evaluating and making a judgement into the classification of data. 
  The recitation of generic computer components does not negate that the abstractness of the given limitations. The limitations of the system claim 19 reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold as follows and are substantially similar to the claim limitations recited in claims 1 and 6:
A system comprising: a memory with instructions stored thereon; and a processing device, coupled to the memory, the processing device configured to access the memory and execute the instructions, wherein the instructions cause the processing device to perform operations comprising: 

providing, as input to a trained machine learning model, data that includes a plurality of game identifiers and a respective set of digital assets associated with each game identified by the game identifiers; 

generating, using the trained machine learning model, a plurality of predicted text tags, each text tag associated with a respective prediction score; and 

selecting the one or more text tags from the plurality of predicted text tags based on the respective prediction score.

Additionally, independent claim 5 includes the additional limitation, comparing the one or more predicted tags with respective tags associated with each game identified by the game identifiers; and adjusting one or more parameters of the machine learning model based on the comparison…which Examiner is interpreting as directed to the abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to generic computer components, i.e., a memory storing instructions coupled to a processor.  These elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment orprophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements, See Applicant's specification at paragraphs [0154]-[0156] with respect to the recitation of generic computing elements.  
One skilled in the relevant art can recognize, however, that the invention may be practiced without one or more of the specific details, or with other methods, components, materials, and so forth to perform the abstract idea, which is not sufficient to amount to a 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a memory storing instructions coupled to a processor at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's specification at paragraphs [0154]-[0156] describes generic off-the-shelf computer-based elements for implementing the claimed invention which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ...TLI Communications LLC v. AV Auto. LLC ... OIP Techs., Inc., v. Amazon.com, Inc ... buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;

Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaethler et al. U.S. Pub. No. 2020/0078688 (hereinafter “Kaethler”).
Regarding independent claim 1, Kaethler discloses:
A computer-implemented method to generate one or more text tags for a game using a trained machine learning model, the method comprising: providing, as input to the trained machine learning model, data that includes a game identifier of the game and a set of digital assets associated with the game (Kaethler in the Abstract discloses in part, “…a computing system may access data associated with registered user accounts, provide the data as input to the trained machine learning model(s), and the trained machine learning model(s) generates the scores as output, which relate to probabilities of players behaving, or not behaving, in accordance with a particular behavior while playing a video game in multiplayer mode.”  Examiner is interpreting the determination of a player behaving or not behaving disclosed in Kaethler above as reading on generate one or more text tags.  Kaethler at paragraph [0019] discloses examples of user data collected, “The data…may include… user input data, video game data (e.g., game performance statistics uploaded to the remote system), social networking messages and related activity, identifiers (IDs) of the video games 110 played on the client digital assets.)

generating, using the trained machine learning model and based on the set of digital assets associated with the game, a plurality of predicted text tags, each text tag associated with a respective prediction score; and selecting the one or more text tags from the plurality of predicted text tags based on the respective prediction score (Kaethler at paragraph [0011] discloses in part, “A machine learning model(s) trained on this data is able to predict player behavior by outputting machine-learned scores (e.g., trust scores) for user accounts that are registered with the video game service. These machine-learned scores are usable for player matchmaking so that players who are likely to behave, or not behave, in accordance with a particular behavior can be grouped together in a multiplayer video game setting.”  Additionally, Kaethler at paragraph [0015] discloses that while the exemplary embodiment in Kaethler focuses on cheating and good and bad behavior, the machine learning model and scoring technique can be used to identify a plurality of different types of behavior.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Kaethler discloses:
wherein the set of digital assets includes one or more of game screenshots, game video snippets, game objects, meshes, avatars, game source code, game configuration parameters, game lighting, game level count, avatar movements, text content of the game, chat content generated within the game, game sounds, game background music, code coverage, or a respective frequency of use of digital assets during gameplay (Kaethler at paragraph [0019] avatar movements], video game data…[i.e., game level count and game configuration parameters])
 
Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Kaethler discloses:
wherein the one or more text tags are indicative of a type of the game or a style of game play (Kaethler at paragraph [0011] discloses in part, “A machine learning model(s) trained on this data is able to predict player behavior by outputting machine-learned scores (e.g., trust scores) for user accounts that are registered with the video game service.”  Additionally, Kaethler at paragraph [0015] discloses identifying if a user is exhibiting good or bad behavior, such as cheating, which Examiner is interpreting as reading on a style of game play.)

Regarding independent claim 5, claim 5 is rejected under the same rationale as claim 1.  Additionally, Kaethler discloses:
adjusting one or more parameters of the machine learning model based on the comparison (Kaethler at Figure 3 provided below discloses labeling user accounts as to whether they behaved, training and retraining a machine learning model and setting weights for internal parameters as the model is trained and retrained which Examiner is interpreting as reading on, …comparing the one or more predicted tags with respective tags associated with each game identified by the game identifiers; and adjusting one or more parameters of the machine learning model based on the comparison…)

    PNG
    media_image1.png
    904
    889
    media_image1.png
    Greyscale


Regarding dependent claim 6, all of the particulars of claim 5 have been addressed above.  Additionally, Kaethler discloses:
wherein the machine learning model comprises a neural network and wherein adjusting the one or more parameters of the machine learning model comprises adjusting a weight associated with one or more nodes of the neural network or adjusting a weight associated with a link between a pair of nodes of the neural network (Kaethler at paragraph [0029] discloses in part, “The trained machine learning model(s) 216 may represent a single model or an ensemble of base-level machine learning models, and may be implemented as any type of machine learning model 216. For example, suitable machine learning models 216 for use with the techniques and systems described herein include, without limitation, neural networks…”  Additionally, Kaethler at paragraph [0030] discloses in part, “In some embodiments, the weights 

Regarding dependent claim 7, all of the particulars of claim 5 have been addressed above.  Additionally, claim 7 is rejected under the same rationale as claim 2.

Regarding dependent claim 8, all of the particulars of claim 5 have been addressed above.  Additionally, Kaethler discloses:
generating a respective feature vector for each game identified by the game identifiers based on the respective set of digital assets, wherein the generating the one or more predicted tags by the machine learning model is based on the respective feature vector (Kaethler at paragraph [0030] discloses in part, “The features included in the training data can be represented by a set of features, such as in the form of an n-dimensional feature vector of quantifiable information about an attribute of the training data.”)

Regarding dependent claim 9, all of the particulars of claims 5 and 8 have been addressed above.  Additionally, Kaethler discloses:
wherein the machine learning model includes one or more input neural networks and an output neural network, wherein generating the respective feature vector is performed using the one or more input neural networks, the method further comprising: providing the respective feature vector as input to the output neural network (Kaethler at paragraph [0030], as illustrated in the rejection of claim 8 above, discloses feature vectors.  Additionally, Kaethler at paragraph [0029] discloses in part, “The trained machine learning model(s) 216 may represent a single model or an ensemble of base-level machine learning models, and may be implemented as any type of machine learning model 216. For example, suitable machine learning models 216 for use with the techniques and systems described herein include, without limitation, neural networks…”  Examiner is of the position that the ensemble of base-level machine learning models disclosed in Kaethler reads on an input neural network connected to an output neural network.)

Regarding dependent claim 10, all of the particulars of claims 5 and 8-9 have been addressed above.  Additionally, Kaethler discloses:
wherein the one or more input neural networks include at least one of: a first input neural network that generates a first portion of the feature vector based on one or more image assets in the digital assets; a second input neural network that generates a second portion of the feature vector based on one or more code assets in the digital assets; a third input neural network that generates a third portion of the feature vector based on one or more text assets in the digital assets; a fourth input neural network that generates a fourth portion of the feature vector based on one or more audio assets in the digital assets; and a fifth input neural network that generates a fifth portion of the feature vector based on one more gameplay assets (Kaethler at paragraph [0029] discloses an ensemble of machine learning models including neural networks which Examiner is interpreting as reading on the five input neural networks recited in the claim.  Additionally, Kaethler at paragraph [0029] discloses in part, “The individual machine 

Regarding dependent claim 11, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the first input neural network generates the first portion of the feature vector based on one or more image assets in the digital assets, wherein the one or more image assets include one or more of game screenshots, game video snippets, game objects, meshes, or avatars (Kaethler at paragraph [0028] discloses a machine learning model taking an image as an input.  Additionally, Kaethler at [0019] discloses collecting video game data which Examiner is interpreting as reading on game objects.  Additionally, Kaethler at paragraph [0019] discloses collecting related social media activity, Examiner is of the position that social media activity involving video games reads on game screenshots.  Lastly, Kaethler at paragraph [0030] discloses generating a feature vector.)

Regarding dependent claim 12, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the second input neural network generates the second portion of the feature vector based on one or more code assets in the digital assets, wherein the code assets include one or more of game source code, game configuration parameters, game lighting, game level count, or avatar movements (Kaethler at [0019] discloses collecting user inputs which Examiner is interpreting as reading on avatar movements.  Further, Kaethler at paragraph [0002] discloses cheating involving movement of the cheater’s avatar, and the machine learning model developed in Kaethler in its exemplary embodiment is designed to detect cheating.  Lastly, Kaethler at paragraph [0030] discloses kill counts which Examiner is interpreting as reading on game level count.)  

Regarding dependent claim 13, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the third input neural network generates the third portion of the feature vector based on one or more text assets in the digital assets, wherein the text assets include one or more of text content of the game or chat content generated within the game (Kaethler at paragraph [0019] discloses in part, “The data 114 sent to the remote computing system 106, for a given client machine 104, may include, without limitation, user input data, video game data (e.g., game performance statistics uploaded to the remote system), social networking messages…”  Examiner is interpreting the social networking messages of Kaethler to disclose text, video and audio messages.)

Regarding dependent claim 14, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the fourth input neural network generates the fourth portion of the feature vector based on one or more audio assets in the digital assets, wherein the audio assets include one or more of game sounds or game background music (Kaethler at paragraph [0019] discloses in part, “The data 114 sent to the remote computing system 106, for a given client machine 104, may include, without limitation, user input data, video game data (e.g., game performance statistics uploaded to the remote system), social networking messages…”  Examiner is of the position that video game data disclosed in Kaethler reads on the recited audio assets.  Additionally, as illustrated in the rejection of claim 11 above, Examiner is of the position that social networking messages related to video games discloses screen captures including video and audio of gameplay.)

Regarding dependent claim 15, all of the particulars of claims 5 and 8-10 have been addressed above.  Additionally, Kaethler discloses:
wherein the fifth input neural network generates the fifth portion of the feature vector based on one more gameplay assets, wherein the gameplay assets includes one or more of code coverage or frequency of use of digital assets during gameplay (Kaethler at paragraph [0030] discloses collecting the frequency of monetary transactions during a game, i.e., frequency of use of digital assets during gameplay.)

Regarding independent claim 16, while independent claim 16, a non-transitory computer readable media claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 16 is rejected under the same rationale as claim 1.  

Regarding dependent claim 17, all of the particulars of claim 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 16 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 3.

Regarding independent claim 19, while independent claim 19, a system claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 19 is rejected under the same rationale as claim 1.  With respect to the hardware limitations recited in the claim, specifically, …a memory with instructions stored thereon; and a processing device…(See Kaethler at paragraph [0026] disclosing a computing system comprising one or more processor and a memory storing instructions.)

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 8.

Regarding dependent claim 21, all of the particulars of claim 19 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaethler in view of Villazon-Terrazas et al. U.S. Pub. No. 2020/0118682 (hereinafter “Villazon-Terrazas”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Kaethler, as illustrated in the rejection of claim 1 provided above, discloses using a machine learning model to generate text tags, Kaethler does not disclose:
validating an existing text tag for the game by comparing the existing text tag with the one or more text tags.
However, Villazon-Terrazas at paragraph [0007] teaches in part, “…receiving a plurality of input medical texts tagged with potential medical codes; curating and validating the plurality of input medical texts to output a subset of medical texts that are validated and tagged with medical codes; and using the subset of tagged and validated medical texts to model the associations between the medical texts and the medical codes and generating a medical text learning model…”
Both the Kaethler reference and the Villazon-Terrazas reference, in the sections cited by the Examiner, are in the field of endeavor of generating machine learning models.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generation of a machine learning model using data and features to determine behavior of a user as disclosed in Kaethler, with curating and validating of the input data as taught in Villazon-Terrazas to facilitate in increasing the accuracy of the model (See Villazon-Terrazas at paragraph [0007]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/0001205
Paragraph [0042] as it relates to a game profiler collecting data and applying machine learning to determine how a user is playing a game.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154